

117 HRES 271 IH: Recognizing the importance of the blueberry industry to the United States and supporting the designation of July 2021 as National Blueberry Month.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 271IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Bishop of Georgia (for himself and Mr. Upton) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONRecognizing the importance of the blueberry industry to the United States and supporting the designation of July 2021 as National Blueberry Month.Whereas blueberries are a native North American fruit, first used fresh and dried in food and medicines by Native Americans who introduced them to early colonists, which led to new uses and forms, including frozen, establishing traditions still observed today;Whereas the pioneering work conducted in New Jersey by Elizabeth White and Dr. Frederick Coville, a Department of Agriculture botanist, in the early 1900s, to domesticate wild lowbush blueberries resulted in the development of the hybrid for cultivated highbush blueberries;Whereas because of these early efforts, highbush blueberries are large, sweet, juicy berries that can be commercially produced and shipped, allowing them to become an important United States agricultural industry;Whereas highbush blueberries have a harvested area estimated at 102,700 acres and are produced in 48 States by more than 14,000 farms;Whereas highbush blueberry production in the United States increased, with particular growth in the past two years, to reach a harvest of 680,700,000 pounds in 2019;Whereas blueberries are low in fat, and a source of fiber, vitamins, and minerals;Whereas blueberries are being studied to examine the role they may play in promoting good health in areas such as cardiovascular health, brain health, exercise, insulin response, and gut health; andWhereas highbush blueberries are harvested in the United States from April through September, with the harvest reaching its peak in July: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Blueberry Month;(2)recognizes the contributions of American growers and their families; and(3)recognizes that purchasing American grown blueberries supports farmers, jobs, and the economy.